Citation Nr: 0904885	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-40 049	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to April 
1968, with subsequent reserve service.  He has been awarded 
the Vietnam Campaign Medal and the Vietnam Service Medal with 
one bronze star.

This appeal was originally certified to the Board of 
Veterans' Appeals (Board) in December 2004.  However, due to 
litigation involving herbicide claims such as the Veteran's, 
where the only evidence of exposure to herbicides is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, a stay was placed upon the further 
adjudication of such claims until the matter was resolved in 
the Courts.  On January 21, 2009, the Supreme Court of the 
United States declined to accept certiorari in the pertinent 
case, thus ending all litigation on this particular issue.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  Subsequently, effective January 22, 2009, the Board 
lifted its stay on the adjudication of these claims.  
Therefore, the Veteran's appeal may now be reviewed without 
further delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Initially, the Board observes that the Veteran's service 
treatment records have not been obtained for review.  The 
National Personnel Records Center has indicated that they may 
have been destroyed by fire in 1973.  However, it is not at 
all clear that the Veteran's service treatment records would 
have been located at the National Personnel Records Center's 
St. Louis storage facility in 1973.  Furthermore, it does not 
appear that any attempts to obtain the Veteran's service 
treatment records from his reserve unit have been made.  
Therefore, the Board is not satisfied at this point that the 
records do not exist or that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c).  Upon remand, 
therefore, additional attempts to obtain the Veteran's 
service treatment records should be made.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit overturned 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) that receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam could 
serve to establish exposure to herbicides related to Vietnam 
era service.  As noted above, because the Supreme Court of 
the United States declined to accept certiorari of this case, 
the Federal Circuit's order is final and binding on this 
matter.  The Veteran claims that he was in fact in Vietnam 
during the course of his duties on resupply missions and to 
inspect fresh provisions for bugs and sanitation before they 
were loaded on board his ship, the USS Mars.  According to 
his DD Form 214, the Veteran served as a cook aboard the 
ship.  

If the Veteran's statements as to his physical presence on 
shore can be confirmed, then he may be accorded the legal 
presumption that his diabetes mellitus was caused by exposure 
to herbicides in Vietnam.  If not, then under the law, he 
must establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In the effort to confirm the Veteran's statements that he had 
service on shore, the Board has determined that additional 
evidentiary development is necessary.  Thus, upon remand, 
further information as to the activities of the USS Mars and 
the Veteran's responsibilities should be obtained.  Toward 
this end, appropriate research in the deck logs of the USS 
Mars from November 1966 to December 1967 should be 
undertaken.  Although it is unlikely that the Veteran would 
be mentioned by name in the deck logs, what we are seeking is 
corroboration of the resupply missions he reports; 
corroboration of purchasing supplies in Vietnam, along with 
the necessity of on-shore inspections; and some indication as 
to the likelihood that any of these functions would have been 
performed by a cook.  Any further evidentiary development 
which may become apparent should be performed as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the Veteran's service treatment 
records through official channels, 
including from his most recent reserve 
duty.

2.  The RO should request appropriate 
research in the deck logs of the USS Mars 
from November 1966 to December 1967 and 
other relevant sources from the Modern 
Military Branch of the National Archives 
in College Park, Maryland, consistent 
with the guidance set forth above, 
(evidence of resupply missions on-shore 
and on-shore inspections performed by 
personnel from the USS Mars that while 
not necessarily naming the veteran, may 
include individuals such as the veteran).  
Any further evidentiary development which 
may become apparent should be performed 
as well.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


